                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Terrence Bradshaw,                    )                     C/A No. 0:18-3080-DCN-PJG
                                      )
                        Plaintiff,    )
                                      )
v.                                    )                      ORDER REGARDING
                                      )                   AMENDMENT OF COMPLAINT
Bryan P. Stirling,                    )
                                      )
                        Defendant.    )
_____________________________________ )

       The plaintiff, Terrence Bradshaw, a self-represented state prisoner, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915

and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff, an inmate at the Broad River Correctional Institution of the South Carolina

Department of Corrections (“SCDC”), indicates the director of SCDC, Defendant Bryan P. Stirling,

“misrepresented” the law regarding inmates serving eighty-five percent of their sentences, regardless

of earned work credits, causing him to lose over one thousand days of earn work credit in violation

of multiple constitutional provisions. Specifically, Plaintiff indicates Stirling has abused his

discretion in interpreting South Carolina Code §§ 24-3-30 and 24-13-150. Plaintiff seeks damages

against Stirling in his individual capacity pursuant to 42 U.S.C. § 1983.




                                            Page 1 of 6
II.       Discussion

          A.     Standard of Review

          Under established local procedure in this judicial district, a careful review has been made of

the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer or

employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); 28

U.S.C. § 1915A(b).

          In order to state a claim upon which relief can be granted, the plaintiff must do more than

make mere conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009);

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on its face. Iqbal, 556

U.S. at 678; Twombly, 550 U.S. at 570. The reviewing court need only accept as true the

complaint’s factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S.

at 555.




                                              Page 2 of 6
        This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007); King

v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs., 901

F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining pleading

requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

        B.      Analysis

        The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

        But here, Plaintiff fails to allege any facts about Stirling that would show that Stirling had

any involvement in the purported constitutional violations that Plaintiff alleges in the Complaint.

See Iqbal, 556 U.S. at 676 (providing that a plaintiff in a § 1983 action must plead that the defendant,

through his own individual actions, violated the Constitution); Wright v. Collins, 766 F.2d 841, 850

(4th Cir. 1985) (“In order for an individual to be liable under § 1983, it must be ‘affirmatively shown

that the official charged acted personally in the deprivation of the plaintiff’s rights. The doctrine of

respondeat superior has no application under this section.’ ”) (quoting Vinnedge v. Gibbs, 550 F.2d

926, 928 (4th Cir. 1977)). Plaintiff’s mere explanation that Stirling “misrepresented” state law does


                                             Page 3 of 6
not plausibly show that Stirling violated Plaintiff’s federal constitutional rights,1 thus, Plaintiff fails

to meet the federal pleading standards. See Fed. R. Civ. P. 8 (requiring that a pleading contain “a

short and plain statement of the claim showing that the pleader is entitled to relief”); Iqbal, 556 U.S.

at 678 (stating Federal Rule of Civil Procedure 8 does not require detailed factual allegations, but

it requires more than a plain accusation that the defendant unlawfully harmed the plaintiff, devoid

of factual support).

        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three days

for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that

corrects the deficiencies identified above.2 In a contemporaneously issued order, the court has

provided Plaintiff with instructions to bring this case into proper form for initial review and the

issuance and service of process. In that order are instructions to fill out the standard pro se prisoner

complaint form attached to the order. Plaintiff should use the attached complaint form to correct the

deficiencies identified in this order. If Plaintiff fails to file an amended complaint that corrects those

deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C. § 1915

and § 1915A.




        1
         To the extent Plaintiff is arguing only that Stirling has not allowed Plaintiff to apply his
earned work credits to eighty-five percent of his sentence pursuant to South Carolina Code § 24-13-
150, Plaintiff fails to allege facts to plausibly show how that would violate a federal right.
        2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915 and § 1915A.

                                              Page 4 of 6
      IT IS SO ORDERED.

                                                   ___________________________________
                                                   Paige J. Gossett
                                                   UNITED STATES MAGISTRATE JUDGE
December 12, 2018
Columbia, South Carolina

       Plaintiff’s attention is directed to the important WARNING on the following page.




                                         Page 5 of 6
     IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

     ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE TO
THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN,
OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT THE
DOCUMENTS TO THE COURT FOR FILING.

        Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of electronic
or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for filing,
including pleadings, exhibits to pleadings, discovery responses, and any other document submitted
by any party or nonparty for filing. Unless otherwise ordered by the court, a party or nonparty filer
should not put certain types of an individual’s personal identifying information in documents
submitted for filing to any United States District Court. If it is necessary to file a document that
already contains personal identifying information, the personal identifying information should be
“blacked out” or redacted prior to submitting the document to the Clerk of Court for filing. A
person filing any document containing their own personal identifying information waives the
protection of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e) (protective
orders).




                                            Page 6 of 6
